ORDER
PER CURIAM.
Daniel and Beverly Hendricks (Plaintiffs) appeal from the judgment of the trial court dismissing their petition for wrongful death and negligence against Pacific Fire Protection District (Pacific) and Boles Fire Protection District (Boles). On appeal, Plaintiffs contend the trial court erred in (1) sustaining Pacific’s and Boles’s motion to dismiss, (2) entering judgment as to fewer than all the parties without an express finding that there was no just reason for delay, and (3) sustaining Pacific’s and Boles’s motion to dismiss after granting Pacific an additional thirty days to answer interrogatories.
We have reviewed the briefs of the parties and the record on appeal and find the claims of eiTor to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).